Name: Commission Regulation (EC) No 1019/2002 of 13 June 2002 on marketing standards for olive oil
 Type: Regulation
 Subject Matter: consumption;  processed agricultural produce;  marketing;  distributive trades
 Date Published: nan

 Avis juridique important|32002R1019Commission Regulation (EC) No 1019/2002 of 13 June 2002 on marketing standards for olive oil Official Journal L 155 , 14/06/2002 P. 0027 - 0031Commission Regulation (EC) No 1019/2002of 13 June 2002on marketing standards for olive oilTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 1513/2001(2), and in particular Article 35a thereof,Whereas:(1) Olive oil has certain properties, in particular organoleptic and nutritional properties, which, taking into account its production costs, allow it access to a relatively high-price market compared with most other vegetable fats. In view of this market situation, new marketing standards should be laid down for olive oil containing, in particular, specific labelling rules supplementing those laid down in Directive 2000/13/EC of the European Parliament and of the Council of 20 March 2000 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs(3), as amended by Commission Directive 2001/101/EC(4), and in particular the rules laid down in Article 2 thereof.(2) To guarantee the authenticity of the olive oils sold, packaging for the retail trade should be small and have an adequate closing system. However, the Member States should be allowed to authorise larger packaging for collective establishments.(3) Besides the compulsory descriptions for the various categories of olive oil provided for in Article 35 of Regulation No 136/66/EEC, consumers should be informed about the types of olive oil offered.(4) As a result of agricultural traditions and local extraction and blending practices directly marketable virgin olive oils may be of quite different taste and quality depending on their geographical origin. This may result in price differences within the same category that disturb the market. There are no substantial differences linked to origin in other categories of edible olive oil, and so indicating the designation of origin on the immediate packaging of such oil may lead consumers to believe that quality differences do exist. In order not to distort the market in edible olive oils, Community standards should therefore be established for designations of origin, which should be restricted to extra virgin and virgin olive oils which satisfy precise conditions. The aim is a system involving the compulsory designation of origin for those categories of olive oil. However, since no arrangements exist for tracing and checking all quantities of olive oil in circulation, it is not possible to introduce such a system at present, and optional arrangements will therefore have to be introduced for extra virgin and virgin olive oils.(5) Existing trade marks including geographical references may continue to be used provided they have been officially registered in the past in accordance with the first Council Directive 89/104/EEC of 21 December 1988 to approximate the laws of the Member States relating to trade marks(5), as amended by Decision 92/10/EEC(6), or Council Regulation (EC) No 40/94 of 20 December 1993 on the Community trade mark(7), as amended by Regulation (EC) No 3288/94(8).(6) A regional designation of origin may be covered by a protected designation of origin (PDO) or a protected geographical indication (PGI) under Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(9), as last amended by Commission Regulation (EC) No 2796/2000(10). Designations indicating a regional origin should be reserved for PDOs or PGIs so as to avoid confusion among consumers potentially leading to market disturbances. In the case of imported olive oils, the rules on non-preferential origin provided for in Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code(11), as last amended by Regulation (EC) No 2700/2000 of the European Parliament and of the Council(12), must be complied with.(7) If the designation of origin of virgin olive oil refers to the Community or a Member State, it should be borne in mind that not only the olives used but also the extraction techniques and practices influence the quality and taste of the oil. The designation of origin must thus refer to the geographical area in which the olive oil was obtained, which is generally the area in which the oil was extracted from the olives. However, in certain cases the oil is extracted at a place that is not the same as that where the olives were harvested and this information should be stated on the packaging or labels attached to the packaging to ensure that consumers are not misled and the market in olive oil is not disturbed.(8) In the Community and the Member States a major proportion of the virgin olive oil marketed is composed of blends of olive oils, thereby guaranteeing constant quality and the typical organoleptic characteristics expected by the market. The typical characteristics of the virgin olive oil in the areas concerned are guaranteed despite, or sometimes because of, the addition of a small proportion of olive oil originating in another area. In order to permit regular market supplies in accordance with traditional trade flows and taking account of the fluctuations in production volumes specific to olive-growing, therefore, the designation of origin mentioning the Community or a Member State should be maintained when the product is a blend containing a small proportion of olive oil from other areas. However, consumers must be informed in such cases that the product does not originate in its entirety in the zone covered by the designation of origin.(9) Under Directive 2000/13/EC, indications shown on the labelling may not mislead the purchaser, particularly as to the characteristics of the olive oil concerned, or by attributing to it properties which it does not possess, or by suggesting that it possesses special characteristics when in fact most oils possess such characteristics. Certain commonly used, optional indications that are specific to olive oil also require harmonised rules to precisely define such claims and ensure that their accuracy can be verified. Accordingly, the concepts of "cold pressing" and "cold extraction" should correspond to a technically defined traditional production method. Organoleptic properties must be based on objective findings. Reference to acidity in isolation wrongly suggests a scale of absolute quality which is misleading for consumers since this factor represents a qualitative value only in relation to the other characteristics of the olive oil concerned. Consequently, in view of the proliferation of certain indications and of their economic significance objective criteria for their uses should be established in order to introduce clarity into the olive oil market.(10) Steps should be taken to ensure that foodstuffs containing olive oil do not take advantage of consumers by highlighting the reputation of olive oil without clearly specifying the real composition of the product. The percentage of olive oil and certain indications specific to products consisting exclusively of a blend of vegetable oils must therefore be clearly shown on the labelling. In addition, account must be taken of the special provisions laid down in certain regulations specific to olive oil products.(11) The names of the categories of olive oil correspond to physico-chemical and organoleptic characteristics which are set out in the Annex to Regulation No 136/66/EEC and in Commission Regulation (EEC) No 2568/91 of 11 July 1991 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis(13), as last amended by Regulation (EC) No 796/2002(14). All other indications appearing on the labelling must be corroborated by objective elements in order to ensure that consumers are not misled and that competition on the markets in the oils concerned is not distorted.(12) Within the framework of the system of checks laid down in Article 35a(2) of Regulation No 136/66/EEC, the Member States must specify the evidence to be provided and the financial penalties incurred in the case of the different terms that can be used on labelling. Without ruling out any possibilities a priori, such evidence could include established facts, results of analyses or reliable recordings, and administrative or accounting information.(13) Since checks on undertakings responsible for labelling must be made in the Member State in which they are established, there must be a procedure for administrative cooperation between the Commission and the Member States where the oil is marketed.(14) In order to evaluate the arrangements provided for in this Regulation, the Member States concerned must report on the circumstances and difficulties encountered.(15) To allow a period for adjustment to the new standards and the creation of the means needed to apply them, the period of application of Commission Regulation (EC) No 2815/98 of 22 December 1998 concerning marketing standards for olive oil(15), as last amended by Regulation (EC) No 2152/2001(16), should be extended and the application of this Regulation should be deferred.(16) The Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 11. Without prejudice to Directive 2000/13/EC, this Regulation lays down specific standards for retail-stage marketing of the olive oils and olive-pomace oils referred to in points 1(a) and (b), 3 and 6 of the Annex to Regulation No 136/66/EEC.2. For the purposes of this Regulation, retail stage means the sale to the final consumer of oil as referred to in paragraph 1, presented in the natural state or incorporated in a foodstuff.Article 2Oils as referred to in Article 1(1) shall be presented to the final consumer in packaging of a maximum capacity of five litres. Such packaging shall be fitted with an opening system that can no longer be sealed after the first time it is opened and shall be labelled in accordance with Articles 3 to 6.However, in the case of oils intended for consumption in restaurants, hospitals, canteens and other similar collective establishments, the Member States may set a maximum capacity exceeding five litres for packaging depending on the type of establishment concerned.Article 3The labelling of oils as referred to in Article 1(1) shall bear, in clear and indelible lettering, in addition to the trade description in accordance with Article 35 of Regulation No 136/66/EEC, the following information on the category of oil:(a) extra virgin olive oil: "superior category olive oil obtained directly from olives and solely by mechanical means;"(b) virgin olive oil: "olive oil obtained directly from olives and solely by mechanical means;"(c) olive oil composed of refined olive oils and virgin olive oils: "oil comprising exclusively olive oils that have undergone refining and oils obtained directly from olives;"(d) olive-pomace oil: "oil comprising exclusively oils obtained by treating the product obtained after the extraction of olive oil and oils obtained directly from olives,"or "oil comprising exclusively oils obtained by processing olive pomace oil and oils obtained directly from olives."Article 41. Only extra virgin and virgin olive oil as defined in points 1(a) and (b) of the Annex to Regulation No 136/66/EEC may bear a designation of origin on the labelling, under the conditions provided for in paragraphs 2 to 6.For the purposes of this Regulation, "designation of origin" means reference to a geographical area on the packaging or the label attached to the packaging.2. Designations of origin may indicate a regional origin for products benefiting from a protected designation of origin or a protected geographical indication under Regulation (EEC) No 2081/92. Such designations are covered by that Regulation.In other cases the designation of origin consists of reference to a Member State, the Community or a third country.3. The names of brands or firms whose registration was applied for no later than 31 December 1998 under Directive 89/104/EEC or no later than 31 May 2002 under Regulation (EC) No 40/94 shall not be considered to be designations of origin covered by this Regulation.4. In the case of import from a third country, the designation of origin shall be determined in accordance with Articles 22 to 26 of Regulation (EEC) No 2913/92.5. The designation of origin mentioning a Member State or the Community shall correspond to the geographical area in which the olives concerned were harvested or in which the mill where the oil was extracted from the olives is situated.If the olives have been harvested in a Member State or third country other than that in which the mill where the oil was extracted from the olives is situated, the designation of origin shall contain the following wording: "(extra) virgin olive oil obtained in (the Community or the name of the Member State concerned) from olives harvested in (the Community or the name of the Member State or country concerned)".6. In the case of blends of extra virgin olive oils or virgin olive oils in which more than 75 % originated, within the meaning of the first subparagraph of paragraph 5 of this Article, in the same Member State or in the Community, the main origin may be designated followed by an indication of the minimum percentage (75 % or more) which is actually from the main place of origin.Article 5Among the optional indications which may appear on the labelling of oil as referred to in Article 1(1), those laid down in this Article shall comply with the following respective requirements:(a) the indication "first cold pressing" may appear only for virgin or extra virgin olive oils obtained at a temperature below 27 °C from a first mechanical pressing of the olive paste by a traditional extraction system using hydraulic presses;(b) the indication "cold extraction" may appear only for virgin or extra virgin olive oils obtained at a temperature below 27 °C by percolation or centrifugation of the olive paste;(c) indications of organoleptic properties may appear only if they are based on the results of a method of analysis provided for in Regulation (EEC) No 2568/91;(d) indication of the acidity or maximum acidity may appear only if it is accompanied by an indication, in lettering of the same size and in the same visual field, of the peroxide value, the wax content and the ultraviolet absorption, determined in accordance with Regulation (EEC) No 2568/91.Article 61. Where the presence of oils as referred to in Article 1(1) in a blend of olive oil and other vegetable oils is highlighted on the labelling elsewhere than in the list of ingredients, using words, images or graphics, the blend concerned must bear the following trade description: "Blend of vegetable oils (or the specific names of the vegetable oils concerned) and olive oil", directly followed by the percentage of olive oil in the blend.The presence of olive oil may be highlighted by images or graphics on the labelling of a blend as referred to in the first subparagraph only where it accounts for more than 50 % of the blend concerned.2. With the exception of the cases referred to by the regulations specific to certain products containing olive oil, where the presence of olive oil in a foodstuff, other than those referred to in paragraph 1, is highlighted on the labelling elsewhere than in the list of ingredients, using words, images or graphics, the trade description of the foodstuff shall be directly followed by the percentage of olive oil relative to the total net weight of the foodstuff.The percentage of added olive oil relative to the total net weight of the foodstuff may be replaced by the percentage of added olive oil relative to the total weight of fats, adding the words percentage of fats.3. Where olive-pomace oil is present, paragraphs 1 and 2 shall apply, mutatis mutandis, with the words "olive-pomace oil" replacing "olive oil".Article 7At the request of the Member State in which the address of the manufacturer, packer or seller appearing on the labelling is located, the party concerned shall supply documentation in support of the indications referred to in Articles 4, 5 and 6, based on one or more of the following elements:(a) factual elements or scientifically established facts,(b) results of analyses or automatic recordings taken on representative samples;(c) administrative or accounting information kept in accordance with Community and/or national rules.The Member State concerned shall allow a tolerance between the indications referred to in Articles 4, 5 and 6 and appearing on the labelling, and the conclusions reached on the basis of the supporting documentation presented and/or comparative expert opinions, taking account of the accuracy and repeatability of the methods and the documentation concerned and, where applicable, the accuracy and repeatability of the comparative expert opinions.Article 81. Each Member State shall forward the name and address of the body or bodies responsible for monitoring the application of this Regulation to the Commission, which shall inform the other Member States and any interested parties who so request.2. The Member State in which the address of the manufacturer, packer or seller appearing on the labelling is located shall, pursuant to a verification request, take samples before the end of the month following that of the request and verify the truth of the indications on the labelling concerned. This request may be sent by:(a) the competent Commission departments;(b) an operators' organisation approved by that Member State in accordance with Article 4a of Council Regulation (EC) No 1638/98(17);(c) the control body of another Member State.3. Requests as referred to in paragraph 2 shall be accompanied by all information needed for the requested verification, and in particular:(a) the date of sampling or purchase of the oil in question;(b) the name or business name and address of the undertaking where the sample was taken or where the oil concerned was purchased;(c) the number of batches concerned;(d) a copy of all labels appearing on the packaging of the oil concerned;(e) the results of analysis or of the other comparative expert opinions indicating the methods used and the name and address of the laboratory or expert concerned;(f) where applicable, the name of the supplier of the oil in question as declared by the marketing outlet.4. Before the end of the third month following that of the request referred to in paragraph 2, the Member State concerned shall inform the requester of the reference number allocated to it and of the action taken.Article 91. The Member States shall take the necessary measures, including as regards the system of penalties to ensure compliance with this Regulation.The Member States shall communicate to the Commission the measures taken to that end no later than 31 December 2002, and of the amendments to those measures before the end of the month following that in which they are adopted.2. For the purpose of verifying indications as referred to in Articles 5 and 6, the Member States concerned may introduce arrangements for approving establishments whose packaging facilities are situated in their territory. Such approval shall be compulsory for the indications referred to in Article 4.Approval shall be granted and alphanumeric identification allocated to any establishment so requesting which meets the following conditions:(a) possesses packaging facilities;(b) undertakes to collect and keep the supporting documentation required by the Member State under Article 7;(c) has a storage system which make it possible to check the provenance of oils bearing a designation of origin, to the satisfaction of the Member State concerned.The label shall, where applicable, bear the alphanumeric identification of the approved packaging plant.3. Member States may continue to consider approved establishments approved for the packaging of designated-origin oils under Regulation (EC) No 2815/98 which meet the requirements for approval for the 2001/02 marketing year.Article 10The Member States concerned shall forward to the Commission no later than 31 March each year, a report containing the following information for the previous year:(a) requests for verifications received in accordance with Article 8(2);(b) verifications undertaken and those commenced in previous marketing years and still underway;(c) the follow-up to the verifications carried out and the penalties applied.The report shall present this information by year in which verification was undertaken and by category of infringement. Where applicable, it shall stipulate any specific difficulties encountered and proposed improvements to controls.Article 11In Article 7 of Regulation (EC) No 2815/98, the date "30 June 2002" is replaced by "31 October 2002".Article 121. This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.2. It shall apply from 1 November 2002, except in the case of products that have been lawfully manufactured and labelled in the European Community or lawfully imported into the European Community and released for free circulation before 1 August 2002.Article 11 shall apply from 1 July 2002.Articles 3, 5 and 6 shall apply from 1 November 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 June 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 201, 26.7.2001, p. 4.(3) OJ L 109, 6.5.2000, p. 29.(4) OJ L 310, 28.11.2001, p. 19.(5) OJ L 40, 11.2.1989, p. 1.(6) OJ L 6, 11.1.1992, p. 35.(7) OJ L 11, 14.1.1994, p. 1.(8) OJ L 349, 31.12.1994, p. 83.(9) OJ L 208, 24.7.1992, p. 1.(10) OJ L 324, 21.12.2000, p. 26.(11) OJ L 302, 19.10.1992, p. 1.(12) OJ L 311, 12.12.2000, p. 17.(13) OJ L 248, 5.9.1991, p. 1.(14) OJ L 128, 15.5.2002, p. 8.(15) OJ L 349, 24.12.1998, p. 56.(16) OJ L 288, 1.11.2001, p. 36.(17) OJ L 210, 28.7.1998, p. 32.